Filed 11/14/14 In re L.N. CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT

In re L.N. et al., Persons Coming Under the                          B254138
Juvenile Court Law.
                                                                     (Los Angeles County
LOS ANGELES COUNTY                                                   Super. Ct. No. CK31209)
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

                   Plaintiff and Respondent,

         v.

LISA H.,

                   Defendant and Appellant.



         APPEAL from orders of the Superior Court of Los Angeles County. Rudolph
Diaz, Judge. Affirmed.


         Joseph T. Tavano, under appointment by the Court of Appeal, for Defendant and
Appellant.


         John F. Krattli, County Counsel, Dawyn R. Harrison, Assistant County Counsel,
and Melinda A. Green, Deputy County Counsel, for Plaintiff and Respondent.


                                                       ******
          Mother Lisa H. appeals from the orders issued at the permanency planning
hearing, held January 24, 2014, pursuant to Welfare and Institutions Code section
366.26.1 Mother did not object below, and does not argue here, that the juvenile court
erred in ordering guardianship as the permanent plan, with maternal great-aunt as the
legal guardian of her two minor daughters, nor does she challenge the juvenile court’s
termination of dependency jurisdiction. Mother only argues the court erred in refusing to
award her transportation assistance to effectuate that portion of the court’s order that
maintained her right to visitation. We find no merit in mother’s contention and therefore
affirm.
                                       BACKGROUND
          Because mother has not raised a substantial evidence question for review, we
briefly summarize only those facts and procedural issues material to our discussion, as
well as some additional facts for context.
          In December 2011, the Los Angeles County Department of Children and Family
Services filed a petition pursuant to section 300, subdivision (b) regarding mother’s two
minor daughters. The girls were detained and placed in foster care. Mother had a
lengthy history with the Department and previously failed to reunify with three of her
other children. In early 2012, both girls were placed with maternal great-aunt, and
thereafter were regularly reported by the social worker to be doing extremely well in their
placement.
          Mother was granted monitored visitation, with the Department given discretion to
liberalize. Mother did not comply with her case plan. Mother was generally consistent in
visiting, but the visits did not always go well. Reunification services were terminated on
March 6, 2013.
          The section 366.26 hearing was originally scheduled for July 3, 2013. Maternal
great-aunt was willing to become a permanent legal guardian, but told the Department


1         All further undesignated section references are to the Welfare and Institutions
Code.


                                                2
she thought it would be better for mother if she did not adopt the girls. If granted a legal
guardianship, maternal great-aunt expressed her willingness to allow mother to continue
to visit. The section 366.26 hearing was continued to allow for consideration of the
guardianship option and for preparation of the necessary paperwork.
       On August 28, 2013, the court ordered legal guardianship as the permanent plan.
The court ordered the Department to report on the possible closing of the dependency
case with a Kin-GAP2 legal guardianship.
       On January 24, 2014, at the continued section 366.26 hearing, the court appointed
maternal great-aunt as the legal guardian of both girls pursuant to a Kin-GAP legal
guardianship. Letters of guardianship were signed and filed. The court ordered that
mother was allowed visitation as “previously ordered.”
       During the hearing, counsel for mother asked the court to order the Department to
provide transportation funds to mother so that she could visit. The court denied the
request, stating it intended to terminate jurisdiction and could not issue an order that
could not be enforced. The court terminated dependency jurisdiction.
       This appeal followed.
                                       DISCUSSION
       Preliminarily, we address the question of our jurisdiction to consider this appeal.
Mother timely appealed from the order issued at the continued section 366.26 hearing
held on January 24, 2014. There is no question a direct appeal lies from such an order.
(§ 395; see also In re S.B. (2009) 46 Cal.4th 529, 531-532.) However, in briefing before
this court, mother states she is not challenging the court’s order appointing maternal
great-aunt as legal guardian of the girls, nor the order terminating jurisdiction. Mother is
solely contesting the juvenile court’s denial of her request for transportation funds to visit


2      Kinship Guardianship Assistance Payment Program (Kin-GAP) (§ 11360). See
also section 366.21, subdivision (j) (“If, at any hearing held pursuant to Section 366.26, a
guardianship is established for the minor with an approved relative caregiver, and
juvenile court dependency is subsequently dismissed, the minor shall be eligible for aid
under the Kin-GAP Program”).


                                              3
the girls. Mother simply asserted, without authority, that the issue is appealable pursuant
to section 395. The Department did not address the question of appealability at all.
       While appellate jurisdiction to consider this issue is by no means clear, we have
found no authority that makes it clear we lack jurisdiction to consider this narrowly
drawn appeal. We therefore will exercise our discretion to construe the notice of appeal
broadly and address the merits of mother’s appeal. (See generally In re Madison W.
(2006) 141 Cal.App.4th 1447, 1451 [construing parent’s notice of appeal from order
terminating parental rights liberally to encompass order denying parent’s section 388
petition where such denial occurred within the 60 days prior to filing of the notice of
appeal].)
       Mother contends that notwithstanding the termination of dependency jurisdiction,
the court still maintained jurisdiction of the girls as wards of the guardianship pursuant to
section 366.3. That is true. However, mother then argues, without citation to authority,
that the court’s jurisdiction over the guardianship necessarily gives it the authority to
order the Department to provide transportation funds to mother. We are not persuaded by
mother’s unsupported leap in logic.
       Where, as here, the minor children are placed with a relative guardian, the juvenile
court “shall” terminate dependency jurisdiction, unless the guardian objects or
exceptional circumstances are present (neither occurred here). (§ 366.3.) The juvenile
court then “retains jurisdiction over the child as a ward of the court . . . but it no longer
holds ongoing review hearings.” (In re Kenneth S., Jr. (2008) 169 Cal.App.4th 1353,
1358, italics added; see also § 366.4.)
       Under the retained jurisdiction related to the guardianship, “any motions relating
to that guardianship may properly be filed in the juvenile court.” (In re D.R. (2007) 155
Cal.App.4th 480, 486-487; see also Cal. Rules of Court, rule 5.740(c) [“A petition to
terminate a guardianship established by the juvenile court, to appoint a successor
guardian, or to modify or supplement orders concerning the guardianship must be filed in
juvenile court.”]; cf. In re Twighla T. (1992) 4 Cal.App.4th 799, 806 [affirming juvenile
court’s order terminating dependency jurisdiction because record showed guardian


                                               4
exhibited cooperative attitude toward visitation by parent and if problems developed,
parent had access to juvenile court based on its retained jurisdiction over guardianship].)
         In enacting legislation establishing Kin-GAP legal guardianships, the Legislature
sought to “enhance family preservation and stability” and to save money by reducing
“continued governmental intervention” by the courts and social service agencies.
(§ 11361.) In light of these salient goals, mother provides no persuasive argument for the
court’s authority to order the Department, after termination of dependency jurisdiction
and the court’s regular supervision, to provide transportation funds to mother. The time
period for mother to seek reunification services, including transportation assistance, has
long since terminated.3
         Mother has failed to cite any authority or argument supporting the juvenile court’s
jurisdiction to order transportation funds to mother following the court’s termination of
dependency jurisdiction and institution of a legal guardianship in a Kin-GAP proceeding
over both minor girls as the permanent plan. Mother has failed to affirmatively show any
error.
                                       DISPOSITION
         The juvenile court’s orders of January 24, 2014, are affirmed.


                                                         GRIMES, J.


We concur:
               RUBIN, Acting P. J.


               FLIER, J.




3      The court’s authority under section 366.3 to order services to the legal guardian,
under certain limited circumstances, is not applicable here. (See, e.g., In re Z.C. (2009)
178 Cal.App.4th 1271.)


                                              5